Defendant has appealed from a judgment of the County Court of Sullivan county convicting her of the crime of arson in the second degree on January 10, 1938. Defendant contends that the verdict was contrary to law, contrary to the evidence and against the weight of the evidence, and that she was deprived of a fair trial because of the incompetence of her attorney. On the trial defendant offered no proof on her own behalf. The evidence is sufficient to sustain the jury’s verdict. The indictment was sufficient and the bill of particulars fully apprised defendant of the nature of the charge against her. Defendant now contends that she was deprived of the opportunity to present her ease to the jury *915because of the incompetency and inexperience of her counsel. The record disclosed that defendant had a fair trial and that her rights were safeguarded by the trial judge. The proof clearly indicates that the jury’s verdict is correct. Under these circumstances the court is not justified in granting another trial because of the possibility that her lawyer was not fully competent. Judgment of conviction unanimously affirmed. Present — Hill, P. J., Rhodes, Crapser, Bliss and Heffeman, JJ.